DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 04/30/2021.
Claims 1,2,6,7 and 21-24 were amended.
Claims 3-5, 11, 12 and 15-20 were canceled.
Claims 10, 13 and 14 were previously withdrawn.
Claims 27-31 were newly introduced.
Claims 1, 2, 6-9, 10, 13, 14 and 21-31 are pending.
Claims 1, 2, 6-9 and 21-31 were examined.

Response to Arguments/Amendments
Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, page 10, filed on 04/30/2021), with respect to the rejection of claims 1, 2, 6-9 and 21-26 under 35 USC § 101 as being directed to an abstract idea have been fully considered and are persuasive. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, specifically with respect to additional elements deeply rooted in technology such as operating a mesh network and devices cooperating to establish 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 10, filed on 04/30/2021), with respect to the rejection of claims 1, 2, 6-9 and 21-26 under 35 USC § 112(a) have been fully considered and are persuasive with respect to the removal of language directed to a banking application. However, the outstanding rejections that were not addressed by Applicant were not cured by the claim amendments, therefore those claims are still rejected under 35 USC § 112(a) as further detailed below. In addition, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1, 2, 6-9 and 21-31 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 11, filed on 04/30/2021), with respect to the rejection of claims 1, 2, 6-9 and 21-26 under 35 USC § 112(b) have been fully considered and are persuasive in view of the submitted amendments, therefore the rejections were withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1, 2, 6-9 and 21-31 in view of the amended language.



Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, page 12, filed on 04/30/2021), with respect to the rejection of claims 1, 2, 6-9 and 21-26 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “establishing the at least one external user device and the device as members a member of a network of trust“. The language is being interpreted as “establishing the at least one external user device and the device as members .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 6-9 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claims 1 and 21 recite “operating, using the wireless transceiver, a mesh network connecting the user device and the at least one external user device together for exchanging commands”. The specification as filed recites, inter alia:
“[0055] … user devices may be able to form mesh networks that may allow the user devices to exchange commands. This may allow the devices to locate a particular device (e.g., a stolen or otherwise lost device) and, through the mesh network without specific knowledge of a destination…
[0062] In some embodiments, user device 112 and external devices 114 may operate as a mesh network. Thus, external devices 114 that are not in range of user device 112 when user device 112 broadcasts challenge 120 may share information about themselves (e.g., response 122) even if they are out of range. For example, assume each external device 114 has a range of 10 meters (this is used for example only, as other ranges may be possible. User device 112 may communicate with external device 114A. External device 114A may additionally reach out to external device 114B with a challenge and provide a verification response from external device 114B along with external device 114A's own response to user device 112. 
[0063] As a feature of the mesh network, user device 112 and external devices 114 may be able to broadcast commands intended for a specific device throughout the mesh network. For example, user device 112 and/or some of the external devices 114 may receive a command from server device 102 or from another device 112/114 in the mesh network. The command may be intended for a specific device 112/114. As devices 112/114 move through the environment and come within communication range of one another, they may broadcast the command, and devices 112/114 receiving the command may themselves broadcast the command to other devices 112/114. This may continue until the intended device (e.g., one of the external devices 114) receives the command and executes the command.”
Therefore, as the specification as filed does not recite how the mesh network is "operated", using the wireless transceiver. A person having ordinary skill in the art would reasonably convey that while devices "may operate as a mesh network", this is distinct from the introduced language of "operating, using… transceiver, a mesh network". The specification as filed offers no guidance regarding the claimed language of "operating", the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claims 1 and 21 recite “evidence of validity of the transaction request”. The specification as filed recites, inter alia:
“[0066] FIG. 2 shows a block diagram of an example computing device, for example a computing device configured to function as user device 112 and/or external device 114. For example, user device 112 may interact with external device 114 and/or server device 102 to gather data about local devices and include the data in transaction requests as described herein. The device illustrated in FIG. 2 is a user device (e.g., user device 112), but it will be understood that other devices such as external device 114 may be configured similarly. The user device 112 may include a memory interface 202, one or more data processors, image processors, central processing units 204, and/or secure processing units 205, and a peripherals interface 206. The memory interface 202, the one or more processors 204 and/or secure processors 205, and/or the peripherals interface 206 may be separate components or may be integrated in one or more integrated circuits. The various components in the user device 112 may be coupled by one or more communication buses or signal lines. ”

Therefore, as the specification as filed does not recite how evidence of validity of the transaction request is included in the generation of the transaction request. Specifically, while the specification recites a narrow embodiment in which a device "gather data about local devices and include the data in transaction requests", the claims were amended to recite the transaction request comprising evidence of validity of the transaction request, which, under broadest reasonable interpretation of the claims, represents a much broader genus that includes the species of gathering data and including this gathered data as evidence of validity of the transaction request, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claims 1 and 21 recite “generating a transaction request, the transaction request comprising data describing the transaction, evidence of validity of the transaction request, and a bill portion allocated to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing 
“[0103] At 502, user device 112 may generate and send a transaction request, such as an authorization request to debit an account managed by server device 102. User device 112 may also include data identifying user device 112 and/or data describing the transaction (e.g., location, account information, transaction amount, good/service purchased, time/day, etc.). In some embodiments, user device 112 may encrypt the transaction request. In some embodiments, user device 112 may format the transaction request into a standard authorization format (e.g., a format specified by Apple Pay, Google Wallet, or other payment services). User device 112 may send the transaction request to server device 102. In response to receiving this request, server device 102 may preauthorize the account for the full amount of a transaction, even if the transaction is eventually to be split among multiple devices 112/114 and associated accounts.
[0108] At 512, user device 112 may generate and send a transaction request, such as an authorization request to debit an account managed by server device 102. The authorization request may be similar to the authorization request at 502, except that it may include the total transaction amount minus any amounts agreed to be paid by other devices 114 as received in responses at 510. User device 112 may also include data identifying user device 112 and/or data describing the transaction (e.g., location, account information, transaction amount (less external device 114 contributions in some embodiments), good/service purchased, time/day, etc.). The data identifying user device 112 and/or data describing the transaction may allow server device 102 to correlate the transaction request with the preauthorized request. In some embodiments, user device 112 may encrypt the transaction request. In some embodiments, user device 112 may format the transaction request into a standard authorization format (e.g., a format specified by Apple Pay, Google Wallet, or other payment services). User device 112 may send the transaction request to server device 102. In response to receiving this request, server device 102 may authorize the transaction for the reduced amount of the transaction share owed by the account associated with user device 112. As described below with respect to FIG. 6, one or more external devices 114 that responded with agreement to split the cost at 510 may perform similar processing, allowing server device 102 to authorize accounts associated therewith and thereby authorize payment for the total amount of the transaction.”


Claims 1 and 21 recite “in response to receiving the at least one external user device identifier and the confirmation response, establishing the at least one external user device and the device as members of a network of trust...in response to the establishing, sending, by the wireless transceiver, a bill splitting request to the at least one external user device in communication range of the device;”. The specification as filed recites, inter alia:
“[0101] At 410, user device 112 may store information about external device 114 received in the response 122 of 408. While not shown in FIG. 4, it may be understood that external device 114 may have similarly saved information about user device 112 sent by user device 112 at 404. At 412, based on the stored information, user device 112 and external device 114 may be members of a network of trust. Accordingly, user device 112 and external device 114 may be configured to perform network of trust based actions such as process 500, 600, or 700, which are described in detail below. 
[0102] FIG. 5 shows a bill splitting initiation process 500 according to an embodiment of the present disclosure. Bill splitting initiation process 500 may enable user device 112 to split the cost of what may otherwise be a single transaction with at least one other device 114 in the network of trust (e.g., established by process 400). User device 112 may perform bill splitting initiation process 500 in response to a user interacting with user device 112 to attempt a transaction (e.g., using a transaction app installed on user device 112, tapping user device 112 on a tap-to-pay kiosk, swiping or inserting user device 112 in a reader for embodiments where user device 112 is a card, etc.).
[0103] At 502, user device 112 may generate and send a transaction request, such as an authorization request to debit an account managed by server device 102. User device 112 may also include data identifying user device 112 and/or data describing the transaction (e.g., location, account information, transaction amount, good/service purchased, time/day, etc.). In some embodiments, user device 112 may encrypt the transaction request. In some embodiments, user device 112 may format the transaction request into a standard authorization format (e.g., a format specified by Apple Pay, Google Wallet, or other payment services). User device 112 may send the transaction request to server device 102. In response to receiving this request, server device 102 may preauthorize the account for the full amount of a transaction, even if the transaction is eventually to be split among multiple devices 112/114 and associated accounts.
[0104] At 504, user device 112 may detect external devices 114 that are within detection range. For example, user device 112 may broadcast a challenge 120 using one or more wireless communication technologies (e.g., Bluetooth, WiFi, etc.), as described above (for example, user device 112 may perform at least 406-410 of process 400, and as much as the entirety of process 400 in some embodiments). Accordingly, user device 112 may identify external devices 114 that may be part of the same network of trust. 
[0105] At 506, user device 112 may communicate with at least one of the external devices 114 to request a split authorization of the transaction preauthorized at 502. For example, user device 112 may send information to at least one of the external devices 114 (e.g., by one or more wireless communication technologies such as Bluetooth, WiFi, etc.) describing the transaction to be split (e.g., identifying at least one of a total amount, location, good/service purchased, time/day, etc.). In some embodiments, the information may include a specific amount or percentage of the total amount requested of the at least one external device 114. In other embodiments, the information may not include a requested amount.
[0103] At 502, user device 112 may generate and send a transaction request, such as an authorization request to debit an account managed by server device 102. User device 112 may also include data identifying user device 112 and/or data describing the transaction (e.g., location, account information, transaction amount, good/service purchased, time/day, etc.). In some embodiments, user device 112 may encrypt the transaction request. In some embodiments, user device 112 may format the transaction request into a standard authorization format (e.g., a format specified by Apple Pay, Google Wallet, or other payment services). User device 112 may send the transaction request to server device 102. In response to receiving this request, server device 102 may preauthorize the account for the full amount of a transaction, even if the transaction is eventually to be split among multiple devices 112/114 and associated accounts. [0104] At 504, user device 112 may detect external devices 114 that are within detection range. For example, user device 112 may broadcast a challenge 120 using one or more wireless communication technologies (e.g., Bluetooth, WiFi, etc.), as described above (for example, user device 112 may perform at least 406-410 of process 400, and as much as the entirety of process 400 in some embodiments). Accordingly, user device 112 may identify external devices 114 that may be part of the same network of trust. 
[0105] At 506, user device 112 may communicate with at least one of the external devices 114 to request a split authorization of the transaction preauthorized at 502. For example, user device 112 may send information to at least one of the external devices 114 (e.g., by one or more wireless communication technologies such as Bluetooth, WiFi, etc.) describing the transaction to be split (e.g., identifying at least one of a total amount, location, good/service purchased, time/day, etc.). In some embodiments, the information may include a specific amount or percentage of the total amount requested of the at least one external device 114. In other embodiments, the information may not include a requested amount. 
[0106] In some embodiments, a user of user device 112 may indicate that they wish to split the transaction cost at 508. In other embodiments, user device 112 may identify members of the network of trust and/or send the information without user prompting. 
[0107] At 510, user device 112 may receive at least one response from at least one external device 114 that the information sent at 506. For example, user device 112 may receive the response using the same one or more wireless communication technologies (e.g., Bluetooth, WiFi, etc.) by the information sent at 506 was sent. In some cases, one or more responses may include information declining the request to split the transaction, which may cause process 500 to end (e.g., which may include the preauthorization at 502 becoming a full authorization). In some cases, one or more responses may include information accepting the request to split the transaction. For example, responses accepting the split may include an amount and/or percentage of the total to be paid by an account associated with the sending external device 114. Responses may also identify the sending external device 114 and/or may identify the associated account, for example. 
[0108] At 512, user device 112 may generate and send a transaction request, such as an authorization request to debit an account managed by server device 102. The authorization request may be similar to the authorization request at 502, except that it may include the total transaction amount minus any amounts agreed to be paid by other devices 114 as received in responses at 510. User device 112 may also include data identifying user device 112 and/or data describing the transaction (e.g., location, account information, transaction amount (less external device 114 contributions in some embodiments), good/service purchased, time/day, etc.). The data identifying user device 112 and/or data describing the transaction may allow server device 102 to correlate the transaction request with the preauthorized request. In some embodiments, user device 112 may encrypt the transaction request. In some embodiments, user device 112 may format the transaction request into a standard authorization format (e.g., a format specified by Apple Pay, Google Wallet, or other payment services). User device 112 may send the transaction request to server device 102. In response to receiving this request, server device 102 may authorize the transaction for the reduced amount of the transaction share owed by the account associated with user device 112. As described below with respect to FIG. 6, one or more external devices 114 that responded with agreement to split the cost at 510 may perform similar processing, allowing server device 102 to authorize accounts associated therewith and thereby authorize payment for the total amount of the transaction.”
Therefore, the specification as filed does not recite how the bill splitting request is sent "in response to the establishing". The specification as filed recites a series of steps 

Claims 1 and 21 recite “at least one sharing confirmation from the at least one external user device”. The specification as filed recites, inter alia:
“[0100] At 408, user device 112 may receive a response 122 to the challenge 120 sent at 406 from external device 114. As noted above, external device 114 may generate the response 122 in a similar manner to how user device 112 generated its own response 112 (e.g., by generating a validated token and/or a result of process 800 described below).”
Therefore, the specification as filed does not recite how a single device can receive multiple sharing confirmations or how multiple confirmations can be received from a single device, for instance. The claim language "at least one sharing confirmation" from "at least one external user device" reads on multiple embodiments, 

Claims 1 and 21 recite “at least one account of the at least one external user device”. The specification as filed recites, inter alia:
“[0107] At 510, user device 112 may receive at least one response from at least one external device 114 that the information sent at 506. For example, user device 112 may receive the response using the same one or more wireless communication technologies (e.g., Bluetooth, WiFi, etc.) by the information sent at 506 was sent. In some cases, one or more responses may include information declining the request to split the transaction, which may cause process 500 to end (e.g., which may include the preauthorization at 502 becoming a full authorization). In some cases, one or more responses may include information accepting the request to split the transaction. For example, responses accepting the split may include an amount and/or percentage of the total to be paid by an account associated with the sending external device 114. Responses may also identify the sending external device 114 and/or may identify the associated account, for example. ”
Therefore, the specification as filed does not recite how a single device can receive multiple accounts or how multiple accounts can be received from a single device, for instance. The claim language "at least one account" associated with "at least 

Claims 1 and 21 recite “sending, by the wireless transceiver, a challenge to the at least one external user device… receiving, by the wireless transceiver, a second challenge from the at least one external user device”. The specification as filed recites, inter alia:
“[0095] FIG. 4 shows a network of trust establishment process 400 according to an embodiment of the present disclosure. One or more of user device 112 and/or external device(s) may perform network of trust establishment process 400 when in communication range with one another. In the example of FIG. 4, user device 112 may perform process 400 for purposes of illustration. In some embodiments, network of trust establishment process 400 may be performed as a precursor to performing other network of trust based actions such as process 500, 600, or 700, which are described in detail below. [0096] At 402, user device 112 may receive a challenge 120 from an external device 114. For example, an external device 114 may broadcast challenge 120, and any external devices 114 and/or user device 112 that are within challenge range of the broadcasting external device 114 may receive challenge 120. In some embodiments, only devices 112/114 that are also registered with server device 102 (e.g., because they belong to account holders) may continue processing according to network of trust establishment process 400 after receiving challenge 120. For example, registered devices 112/114 may have one or more applications installed thereon (e.g., banking app or account app including transaction instructions 272) that may facilitate processing related to process 400 and/or the other processes described below (e.g., process 500, 600, 700, 800, or 900). 
[0097] Challenge 120 may be sent in a variety of scenarios. For example, devices 112/114 may send challenge 120 in response to a user attempting a transaction, periodically, or when user devices 112/114 enter a particular location or move to a new location. Accordingly, devices 112/114 may be configured to regularly monitor its surroundings to detect other devices 112/114 that may be nearby. [0098] At 404, user device 112 may generate and send a response 122 to challenge 120. For example, user device 112 may send response 122 using the same one or more wireless communication technologies (e.g., Bluetooth, WiFi, etc.) by which challenge 120 was received. Response 122 may include information identifying user device 112, such as a unique device identifier. In some embodiments, where challenge 120 includes a processing request, user device 112 may perform the requested processing and include a result thereof (e.g., a validated token and/or a result of process 800 described below) in response 122. [0099] At 406, user device 112 may generate and send a challenge 120 to the external device 114, for example to allow external device 114 to perform similar response generation (e.g., generating a validated token and/or a result of process 800 described below). In some embodiments, user device 112 may include the challenge 120 of 406 and the response 122 of 404 in a same transmission. 
[0100] At 408, user device 112 may receive a response 122 to the challenge 120 sent at 406 from external device 114. As noted above, external device 114 may generate the response 122 in a similar manner to how user device 112 generated its own response 112 (e.g., by generating a validated token and/or a result of process 800 described below).”
Therefore, the specification as filed does not recite how a single challenge can be sent or received from multiple external user devices (language "at least one external user device"). While the specification recites the claimed device pairing with potentially .


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 21 recite the language “the user device” in lines 14 and 10, inter alia. There is insufficient antecedent basis for this language in the claims. Dependent 

Claims 1 and 21 recite the language “detecting, using the wireless transceiver, at least one external user device in communication range of the device; operating, using the wireless transceiver, a mesh network connecting the user device and the at least one external user device together for exchanging commands; sending, by the wireless transceiver, a challenge to the at least one external user device in response to the detecting...”. This language is unclear as it is unclear whether the wireless transceiver "operates" a mesh network in parallel to the direct detection and communication with the external user device or whether the mesh network is used in the following steps of "sending", "receiving", etc. In other words, it is unclear whether the message exchange occurs between devices connected directly or whether this exchange occurs in the newly introduced "mesh network". This duality renders the scope of the claims unclear. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claims 1 and 21 recite: “generating a transaction request, the transaction request comprising data describing the transaction, evidence of validity of the transaction request”. It is unclear by the claim language whether the language “evidence of validity of the transaction request” refers to “generating” (i.e. “generating A. a transaction request, the transaction request comprising data describing the transaction, B. evidence of validity of the transaction request…”), or whether it refers to “comprising” (i.e. “the 

Claims 1 and 21 recite: “at least one portion of a total value of the bill that is to be billed to at least one account of the at least one external user device”. It is unclear by the claim language whether the language “that is to be billed” refers to “one portion” (i.e. “one portion… that is to be billed…”), whether it refers to “total value” (i.e. “total value... that is to be billed…”), or whether it refers to “bill” (i.e. “bill that is to be billed”). This duality renders the scope of the claims unclear. Dependent claims 2, 6-9 and 22-31 are also rejected since they depend on claims 1 and 21, respectively.

Claim 1 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “device” or the combination of a “device” and a “mesh network” (i.e. the device operating the network connecting the user device and the at least one external user device together). 
If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For the latter, the Examiner recommends claiming “a system comprising a device and a mesh network.” Dependent claims 2, 6-9 are also rejected since they depend on claim 1.

Claims 2, 8 and 9 recite the language “the processing” in lines 1, 3 and 3, respectively. There is insufficient antecedent basis for this language in the claims.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Newly introduced claims 28 and 29 recite “the at least one external user device sharing information about itself when not in range of the user device” and “when the at least one other external user device is not in range of the user device”, However, claim 21 requires “detecting, using the wireless transceiver, at least one external user device in communication range of the device”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0351118 A1), in view of Flinter et al (US 2017/0178122 A1) and in view of Mandal et al. (NPL).
1 2 3, Zhao teaches a device, comprising: a processor; a wireless transceiver in communication with the processor; a non-transitory memory in communication with the processor; and operating system instructions stored in the non-transitory memory (see Fig. 2, near field communications device and paragraph [0022]; Figure 3, payment application 304, user device 300 and paragraph [0028]; Fig. 7, payer device 702, payment application, operating system and paragraph [0049]; Fig. 8, user device 800 and paragraph [0052]; Fig. 9, bus 902, processing component 904 system memory component 906 ( e.g., RAM), a static storage component 908 ( e.g., ROM), a disk drive component 910 (e.g., magnetic or optical), network interface component 912 and paragraphs [0054]-[0059]); and a method of bill splitting among a plurality of devices (Multi-payer payment system) comprising: 
detecting, using the wireless transceiver, at least one external user device in communication range of the device (see Fig. 1, block 102, Fig. 2, user device 202and paragraphs [0020]-[0022]; Fig. 10, payer recognition engine 1004 and paragraph [0060]); 

receiving, by the wireless transceiver, a confirmation of receiving the response from the at least one external user device (see retrieve mobile device identifier from each detected mobile device, paragraphs [0023] and [0024]); 
in response to receiving the at least one external user device identifier and the response, establishing the at least one external user device and the device as members of a network of trust (see paragraph [0024]); 
initiating a transaction designating a bill (see paragraph [0027]; Fig. 4, bill split screen 400 and paragraphs [0030]-[0032]; Restaurant example paragraph [0040]; Bowling example paragraph [0041]); in response to the establishing, sending, by the wireless transceiver, a bill splitting request to the at least one external user device in communication range of the device (see Fig. 5, send the secondary payer user sections 504, 506 and 508 to the mobile devices of their respective second payer users and paragraph [0036]; Fig. 10, bill splitting engine 1006 , sending of bill portions to other payers, paragraph [0060]); 
receiving, at the wireless transceiver, at least one sharing confirmation from the at least one external user device, the at least one sharing confirmation indicating at least one portion of a total value of the bill that is to be billed to at least one 
generating a transaction request, the transaction request comprising data describing the transaction, evidence of validity of a transaction request and a bill portion that is to be billed to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing confirmation from the at least one external user device (see Fig. 5, primary payment user section 502, total due 502c, send button 502c and paragraphs [0033]-[0036]); and 
sending the transaction request to a transaction service, wherein the transaction service fulfills the request (see Fig. 5, send button 502c and paragraphs [0033]-[0036]). 
Although Zhao discloses allowing the user device and external devices to communicate via Bluetooth (see paragraph [0022]), Zhao does not explicitly disclose a device and method comprising: operating, using the wireless transceiver, a mesh network connecting the user device and the at least one external user device together for exchanging commands; receiving, by the wireless transceiver, a second challenge from the at least one external user device; generating a response by processing the second challenge; sending, by the wireless transceiver, the response to the at least one external device in response to the second challenge; 
However, Flinter et al disclose a device and method (Method and system for processing a contactless transaction) comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the Bluetooth compatible mesh network as disclosed by Flinter et al in the device and method of Zhao, the motivation being to avoid the need of bringing the POS terminal to the customer, increasing checkout speed (see Flinter et al, paragraphs [0006] and [0064]).
The combination of Zhao and Flinter et al does not explicitly disclose a device and method comprising: [[Bluetooth mutual authentication specifics, such as:]] receiving, by the wireless transceiver, a second challenge from the at least one external user device; generating a response by processing the second challenge; sending, by the wireless transceiver, the response to the at least one external device in response to the second challenge; 
However, Mandal et al. disclose a device and method (An Architecture Design for Wireless Authentication Security in Bluetooth Network) comprising: 
[[Bluetooth mutual authentication specifics, such as:]] receiving, by the wireless transceiver, a second challenge from the at least one external user device; generating a response by processing the second challenge; sending, by the wireless transceiver, the response to the at least one external device in response to the second challenge (see 4. Authentication - see mutual authentication in lieu of one-way authentication, Fig. 1, challenge response for Bluetooth and pages 4-5).


With respect to claims 6 and 234 5, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a device and method wherein the at least one sharing confirmation comprises an indication of at least one user account into which at least one external user is logged in on the at least one external user device, and generating the transaction request further comprises including data indicating the at least one user account in the transaction request (see preferred payment account, paragraphs [0033]-[0036]). 

With respect to claims 7 and 246, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a device and method wherein receiving the at least one sharing confirmation comprises receiving a 

With respect to claims 8 and 25, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a device and method wherein: 
the device further comprises a user interface (see Fig. 3, display device 302 and paragraph [0028; paragraphs [0046]-[0048]; Fig. 8, input device including the display 804 and paragraph [0052]); and 
the processing further comprises receiving, by the user interface, the bill portion (see Fig. 5, bill portion and paragraphs [0033]-[0036]). 

With respect to claims 9 and 26, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device and method as described above with respect to claims 1 and 21. Furthermore, Zhao disclose a device and method wherein: 

the processing further comprises receiving, by the user interface, a selection of the at least one external user device to which the request is sent from among a plurality of external user devices in communication range of the device (see paragraph [0031]). 

With respect to claim 277, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Zhao disclose a method the request to respond with information identifying the at least one external user device comprising: a token processing request, or evidence of validity, or blockchain transaction record information, or any combination thereof (see retrieve mobile device identifier from each detected mobile device, paragraphs [0023] and [0024]). 

With respect to claim 288, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the method as described above with respect to claim 

With respect to claim 299, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the method as described above with respect to claim 21. Furthermore, Flinter et al disclose a method further comprising: the at least one external user device communicating with at least one other external user device and providing a verification response from the at least one other external user device along with its own verification response when the at least one other external user device is not in range of the user device but is in range of the at least one external user device (see Fig. 8, mesh network, paragraph [0058]). 

With respect to claim 3010, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Flinter et al disclose a device further comprising: the user device using the mesh network to locate and/or communicate with the at least one external user 

With respect to claim 3111, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device as described above with respect to claim 1. Furthermore, Flinter et al disclose a device further comprising: the user device using the mesh network to provide an indicator of trust for external user devices within a predetermined range of the user device (see paragraph [0055]). 


Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2014/0351118 A1), in view of Flinter et al (US 2017/0178122 A1), in view of Mandal et al. (NPL), and in view of Coon (US 2011/0320291 A1).

With respect to claims 2 and 2212, the combination of Zhao, Flinter et al and Mandal et al. teaches all the subject matter of the device and method as described above with respect to claims 1 and 21. The combination of Zhao, Flinter et al and Mandal et al. does not explicitly teach a device and method wherein the processing further comprises sending a preauthorization request for the account associated with the device to the transaction service. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the preauthorization as disclosed by Coon in the device and method of Zhao, Flinter et al and Mandal et al., the motivation being to add convenience to the primary user by not requiring all the desired items to be rung up at a register or, for instance, if an unknown amount will be left for a tip or other situation where the exact transaction amount is unknown (see Coon, [0043]).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent and Publications Literature
Hall et al. (US 2017/0337528 A1) disclose an apparatus for managing transaction settlement, including beacons forming at least part of a mesh network wherein some beacons act as gateways to transmit data to and from other devices.
Schuman (US 2016/0321762 A1) discloses location-based group media social networks, program products, and associated methods of use, including forming a network of trust.
Grassadonia (US 10,127,532 B1) discloses customized transaction flow, including a bill splitting option illustrated in the embodiment of Figures 29 and 30A-L.
Ginter et al. (US 5,892,900 A) disclose systems and methods for secure transaction management and electronic rights protection, including reducing transaction risk.
Persson et al. (US 2007/0055877 A1) disclose security in a communication network, including establishing a secured peer-to-peer communication between two communications devices.
Luo et al. (US 2007/0223398 A1) disclose method for implementing grouping devices and interacting among grouped devices, including a device creating a 
Cha et al. (US 2008/0046758 A1) disclose digital rights management using trusted processing techniques, including a 4-pass registration protocol.
Ananthanarayanan et al. (US 2012/0094635 A1) disclose automated secure pairing for wireless devices, including sending a second challenge via the direct connection in response to the pairing request; receiving a second challenge response via the direct connection; determining if the second challenge response is valid.
Runyan (US 2013/0085931 A1) discloses social proximity payments, including an application leveraging its proximity capabilities (e.g., Bluetooth, GPS, or another technology) to discover devices of people around the user.
Cozens et al. (US 8,700,526 B1) disclose methods for discovering and paying debts owed by a group, including splitting a bill after a person paid for the group.
Ward (US 2014/0379584 A1) discloses anti-fraud financial transaction method, including a bill splitting mechanism including splitting the bill by a nominal dollar amount, a percentage, and/or by individual line items.
Jun et al. (US 2015/0278506 A1) disclose authentication of a device, including pairing a first device with a second device.
Fransen et al. (US 9,820,134 B2) disclose proximity discovery, authentication and link establishment between mobile devices in 3gpp LTE, including discovering devices within range of a device for a device-to-device mode of communication.

Non-patent Literature
Yohan (NPL 2018) An Indoor Positioning-Based Mobile Payment System Using Bluetooth Low Energy Technology, including an Over-the-Air BLE-based mobile payment system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C./Examiner, Art Unit 3685 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 1 and 21 recite “connecting… for exchanging commands…”; “sending… request… to… server to fulfill the request...”; , statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.
        2 With respect to claims 1 and 21, the claims recite certain language directed to non-functional descriptive material. Claims 1 and 21 recite “the challenge comprising a request to respond with information identifying the at least one external user device”; “the at least one sharing confirmation indicating at least one portion of a total value of the bill that is to be billed to at least one account of the at least one external user device;”; “ the transaction request comprising data describing the transaction, evidence of validity of the transaction request, and a bill portion allocated to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing confirmation from the at least one external user device (claim1) / the transaction request comprising data describing the transaction, evidence of validity of a transaction request and a bill portion that is to be billed to an account of the device, the bill portion being the total value minus the at least one portion indicated by the at least one sharing confirmation from the at least one external user device (claim 21). However, the limitations refer only to describing the type of data. It has been held that data stored in memory will not distinguish a claimed memory from the prior art (see MPEP 2111.05).
        3 Claim 21 is a method claim and recites “a total value of the bill that is to be billed...”; “a bill portion that is to be billed...”; “wherein the transaction service fulfills the request...”, language directed to not positively recited method steps. See MPEP 2111.04.
        4 Claims 6 and 23 recite “including data indicating the at least one user account in the transaction request”, language directed to non-functional descriptive material.
        5 Claim 23 is a method claim and recites “at least one external user who uses the at least one external user device...” language directed to not positively recited method steps.
        6 Claims 7 and 24 recite “each of the first and second sharing confirmations including a separate portion of the total value of the transaction allocated to the respective external user device”; “wherein the bill portion further comprises the total value minus each separate portion indicated by the first and second sharing confirmations”, language directed to non-functional descriptive material.
        7 Claim 27 recites “the request to respond with information identifying the at least one external user device comprising: a token processing request, or evidence of validity, or blockchain transaction record information, or any combination thereof, language directed to non-functional descriptive material.
        8 Claim 28 recites “the at least one external user device sharing information about itself when not in range of the user device when the user device broadcasts the challenge”; , language directed to a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. See also MPEP 2111.04
        9 Claim 29 recites “providing a verification response from the at least one other external user device along with its own verification response when the at least one other external user device is not in range of the user device but is in range of the at least one external user device” Language directed to a contingent limitation.
        10 Claim 30 recites “using the mesh network to locate and/or communicate”; (Emphasis added), statements of intended use or field use.
        11 Claim 31 recites “using the mesh network to provide an indicator” (Emphasis added), statements of intended use or field use.
        12 Claims 2 and 22 recite “a preauthorization request for preauthorization” (Emphasis added), statements of intended use or field use.